OPINION OF THE COURT
Memorandum.
Order of the Appellate Division affirmed. Despite the inexcusable character of the prosecutor’s summation in stressing the role of defense counsel, without objective justification, the error does not call for reversal because it was without practical effect. The improprieties are sufficiently detailed in the dissenting opinion at the Appellate Division. A jury would hardly be moved by the rhetorical efforts of the young and inexperienced prosecutor. Her improper efforts were not such as to make the conduct of defense counsel, instead of that of defendant, the subject of the jury’s inquiry.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.